    Case: 1:20-cv-00579-DRC-SKB Doc #: 16 Filed: 01/15/21 Page: 1 of 2 PAGEID #: 60




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

VERNON REEVES

                Plaintiff,
                                              Case No. 1:20-cv-579
         v.                                   JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Bowman
METRO BUS HEADQUARTERS,

                Defendant.

                                        ORDER

         This cause comes before the Court on the Magistrate Judge’s December 9, 2020

Report and Recommendation ((“R&R”), Doc. 8). The Magistrate Judge recommends

that the Court DENY AS MOOT Plaintiff Vernon Reeves’s Motion for Default

Judgment (Doc. 6). The Magistrate Judge found that Reeves’s Motion was not well

taken because there was “no indication that the defendant had been properly served

with [Reeves’s] Summons and Complaint.” (R&R, Doc. 8, #19 1). The Magistrate Judge

also noted that, on November 30, 2020, the Court had ordered Reeves to re-serve the

defendant within 30 days. (See Doc. 7). In light of that Order, the Magistrate Judge

concluded that Reeve’s Motion was moot.

         The R&R advised all parties that failure to object within the 14 days specified

by the R&R may result in forfeiture of rights on appeal, which includes the right to

District Court review. (See R&R, Doc. 8, #20); see also Thomas v. Arn, 474 U.S. 140,

152 (1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C), intended



1   Refers to PageID#.
 Case: 1:20-cv-00579-DRC-SKB Doc #: 16 Filed: 01/15/21 Page: 2 of 2 PAGEID #: 61




to require a district judge to review a magistrate’s report to which no objections are

filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting “fail[ure]

to file an objection to the magistrate judge’s R & R … is forfeiture”); 28 U.S.C.

§ 636(b)(1)(C).

      More than a month has now passed, and Reeves has yet to file an objection to

the R&R. Nor is there any reason to think that one is forthcoming. The docket

indicates that, heeding the Court’s November 30 Order, Reeves properly re-served

the defendant on December 15. (See Docs. 11–12).

      Therefore, the Court ADOPTS the Report and Recommendation (Doc. 8) and

DENIES AS MOOT Reeves’s Motion for Default Judgment (Doc. 6).

      SO ORDERED.


January 15, 2020
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE
